Citation Nr: 0734768	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  02-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The record indicates that the veteran served on active duty 
between July and August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record indicates that the veteran underwent left knee 
surgery prior to entering active duty in July 1976.  The 
record also indicates that the veteran was discharged in 
August 1976 due to a left knee disorder.  

The record contains no medical evidence indicating whether 
the veteran has a current left knee disorder, and if he does 
have a current left knee disorder, whether such a disorder 
relates to service.  

Moreover, the veteran has not been notified in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide to the 
veteran a VCAA notification letter.  
See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The veteran should be scheduled for 
an examination with an orthopedist in 
order to determine whether the veteran 
has a current left knee disorder, and if 
so, to determine the nature and severity 
of such a disorder.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  Any indicated diagnostic tests and 
studies should be accomplished.        

3.  The examiner should opine whether 
clear and unmistakable evidence 
demonstrates that the veteran's 
preservice left knee disorder was not 
aggravated by service during July and 
August 1976.   

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



